Citation Nr: 0001253	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture.

2.  Entitlement to an increased rating for a gynecological 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In November 1996, the RO established service connection for 
gynecological problems and assigned a noncompensable 
evaluation.  The veteran filed a Notice of Disagreement with 
that rating in February 1997 and the RO issued a Statement of 
the case later that month.  The veteran then filed her 
substantive appeal in March 1997.

In June 1998 the RO denied the veteran's claim for an 
increased (compensable) rating for residuals of a nasal 
fracture, status post septoplasty.  She filed a Notice of 
Disagreement with that decision in July 1998.  After the RO 
issued a Statement of the Case later that same month, the 
veteran perfected her claim by filing a substantive appeal in 
August 1998.


FINDINGS OF FACT

1.  It was factually ascertainable as of March 3, 1998, that 
veteran's service-connected residuals of a nasal fracture 
resulted in a 50 percent obstruction of the nasal passage on 
both sides.

2.  The veteran underwent a septoplasty on March 11, 1998, 
and a temporary total rating for convalescence was assigned 
from March 11, 1998, to May 1, 1998.

3.  The veteran has refused to report for VA examination to 
ascertain the current severity of her service-connected 
residuals of a nasal fracture, and there is no evidence 
subsequent to May 1, 1998, showing that this disability is 
still manifested by a 50 percent obstruction of the nasal 
passage on both sides.   

4.  The veteran's service-connected gynecological disability 
is manifested by heavy menstrual bleeding with dizziness and 
abdominal pain, but no lesions involving the bowel or 
bladder.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a 10 percent 
disability evaluation for residuals of a fracture of the 
nasal septum were met from March 3, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.96, 4.97 
Diagnostic Code 6502 (1999).

2.  The schedular criteria for assignment of a 10 percent 
disability evaluation after April 30, 1998, for residuals of 
a fracture of the nasal septum have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.96, 
4.97 Diagnostic Code 6502 (1999).

3.  The schedular criteria for assignment of a rating in 
excess of 30 percent for the veteran's gynecological 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7629 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essence of the veteran's claim is that the ratings 
assigned for two service-connected disabilities do not 
adequately portray the severity of her symptomatology.  
Specifically, with regards to her residuals of a nasal 
fracture, she has reported problems with breathing through 
her nose, sinuses, and snoring.  She also indicated that her 
nose had a very large hump and that she feels self-conscious 
about it.  She argues that she is entitled to a higher 
evaluation for that disability.  Further, she contends that 
her menstrual cycles are characterized by intense bloating 
and pain and that she experiences heavy bleeding and 
dizziness with her periods.

Increased Rating for Residuals of a Nasal Fracture

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The record reveals 
that the RO has made efforts to develop the evidence.  
However, it appears that the veteran has failed to report for 
scheduled examinations.  In this regard, the Board stresses 
to the veteran that VA's duty to assist her is not a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In 
view of the veteran's express statement that she will not 
report for a VA examination, the Board finds that further 
action is required to meet the duty to assist. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Historically, service connection for a deviated nasal septum 
was established by rating decision dated November 1996.  A 
noncompensable evaluation was assigned.  On March 11, 1998, 
the veteran underwent a septoplasty and a temporary 100 
percent evaluation was assigned for convalescence from March 
11, 1998, to May 1, 1998.  Effective May 1, 1998, the 
noncompensable evaluation resumed.

Evidence relating to the veteran's disability consists of 
private medical treatment records.  The Board initially notes 
that a VA examination was ordered for the veteran in August 
1998 to evaluate her disability.  However, the veteran failed 
to report for this examination, scheduled for September 1998.  
The veteran was called regarding the missed appointment and a 
letter was sent to the veteran in October 1998 explaining the 
importance of the VA evaluation.  The veteran replied in 
November 1998 indicating that she simply could not take any 
more time off of work to come in for an evaluation.  The 
Board notes that a VA examination would be helpful in this 
matter but proceeds to adjudication, as the veteran is unable 
to undergo further VA examination.

The private medical records consist of a March 3, 1998, 
"second surgical opinion" from Emmanuel D. Noche, M. D. and 
a March 1998 surgery report from Jack B. Booth, M. D.  Dr. 
Noche examined the veteran's nose and examination showed that 
the nose had a straight dorsum but with a very prominent 
hump.  There was a palpable bony ledge in the right side of 
the nasal bone pyramid externally.  This was probably the 
site of a fracture three years prior.  The septum was 
deviated to the left at the level of the middle turbinate.  
There was a prominent bony projection to the left inferior 
meatus.  There was about an 80 percent obstruction of the 
left nostril and 50 percent in the right side.  The examiner 
noted that the veteran had nasal obstruction due to the 
significant nasal septal deviation.  He recommended that the 
veteran have a septoplasty performed.  On March 11, 1998, the 
veteran did undergo a nasal septoplasty.  

The veteran's disability has been assigned a noncompensable 
evaluation pursuant to other criteria set out in 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  This code provides that 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  
Symptomatology less than that warrants the noncompensable 
evaluation.  The evidence here suggests that a 10 percent 
evaluation, the maximum allowed in this rating code, is 
warranted from March 3, 1998.  In a letter of that date, Dr. 
Noche indicated that the veteran experienced 80 percent 
blockage to the left and 50 to the right.  As the medical 
evidence shows she had a traumatic deviation of the nasal 
septum with at least 50 percent blockage on both sides, a 10 
percent evaluation is warranted from March 3, 1998.  There is 
no supporting medical evidence showing such a degree of 
obstruction prior to this date.  Moreover, as there is no 
evidence that obstruction of the nasal passages to a degree 
so as to warrant a 10 percent rating after the surgical 
procedure, the Board must agree with the RO assignment of a 
noncompensable rating from May 1, 1998 (after expiration of 
the temporary total rating for convalescence after the 
surgery).   

Gynecological Disability

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated November 1996.  Accordingly, this 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

As briefly indicated above, service connection for this 
disorder was established by rating decision dated November 
1996.  At that time, the RO assigned a noncompensable 
evaluation.  This evaluation was increased to 10 percent by 
rating decision dated October 1997.  The rating was then 
increased to 30 percent disabling in June 1998.  These 
ratings were all effective July 31, 1996 and the 30 percent 
evaluation is still under appeal at this time.

Service medical records show that the veteran experienced 
gynecological problems while in service.  The veteran 
reported painful and irregular menses many times in service, 
including on her entrance examination.  Specifically, she 
reported abdominal pain in October 1991 and was diagnosed 
with chronic abdominal pain in April 1992.  In March 1992 she 
was diagnosed with chronic pelvic pain of unclear etiology.  
She had a normal gynecological examination in March 1992.  As 
problems continued, she was diagnosed with "rule out PAD vs. 
endometriosis" in August 1992.  In November 1992 the veteran 
underwent a laparoscopy for pelvalgia with negative findings.  
Her symptoms were treated with birth control pills and she 
had a satisfactory Pap smear in August 1993.  However, in 
October 1993 a laparoscopy and colonoscopy showed endometrial 
cells and atypical glandular and squamous cells of uncertain 
significance.  She was diagnosed with a probable ovarian cyst 
and ruptured ovarian cyst in November 1993. 

Since service, the veteran has sought VA outpatient treatment 
and undergone a VA examination for evaluation.  Records from 
November 1996 to February 1998 describe the veteran's 
treatment and ongoing symptomatology.  In November 1996, she 
reported irregular menstrual periods and lower abdominal 
discomfort.  In January 1997 she again reported having 
periods with heavy clots and dizziness.  A Pap smear showed 
degenerative structures suggestive of trichomonads and 
reactive cellular changes associated with inflammation.  In 
June 1997, x-rays of the pelvis showed a prominent 
endometrial canal and the right ovary could not be 
visualized.  Otherwise, the examination was unremarkable.  In 
July 1997 a diagnosis of mild adenomyosis was provided and 
the doctor cited a negative laparoscopy in 1992, the 
veteran's recent pregnancy and a hematocrit of 41 as facts 
ruling out endometriosis.  She still reported heavy period 
for seven days in September 1997.  In March 1998 a surgical 
pathology report showed scant fragments of weakly 
proliferative endometrium and currettings.  She had pelvic 
pain, refractory dysfunctional uretal bleeding.

The veteran underwent VA examination in September 1996.  The 
examiner noted that the veteran's had symptoms of irregular 
menses, menometrorrhagia, nausea, vomiting and abdominal pain 
with bloating and pelvic pain.  The examiner noted the 
veteran was treated with birth control pills and Depo-
Provera.  Pelvic examination revealed normal external 
genitalia and a normal escutcheon.  The introitus was normal.  
There was left adnexal tenderness.  No cervical motion 
tenderness or evidence of infection was noted.  She was 
diagnosed with chronic pelvic pain secondary to chronic 
endometriosis, there was no current evidence of pelvic 
inflammation.  The was a history abnormal Papanicolaou smear.  
The examiner further noted no removal of any kind of the 
uterus and no displacements or adhesions.  There was no 
removal or atrophy of the ovaries.  The rectovaginal 
examination was normal with no malignant or tubercular 
processes.  There was no voluntary sterilization.  The 
veteran was ultimately diagnosed with endometriosis, 
quiescent and history of abnormal Pap smear, currently 
resolved.

The veteran's symptomatology has been rated as 30 percent 
disabling under criteria laid out in 38 C.F.R. § 4.116, 
Diagnostic Code 7699-7629.  That code provides that a 30 
percent evaluation is warranted where there is Endometriosis 
with pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent evaluation is 
warranted where there are lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.

After carefully reviewing the evidence, it is the decision of 
the Board that the veteran's symptomatology does not warrant 
an increase to 50 percent disabling in this matter.  The 
Board notes that the veteran experiences frequent, heavy 
bleeding during her periods and that she has reported 
experiencing pelvic pain.  The Board also notes that the 
veteran's use of medication has at times provided relief, but 
as she continues to report pain and heavy bleeding, this 
treatment has not successfully controlled her symptoms.  
However, the evidence is not sufficient to establish that the 
veteran has ever had lesions involving the bladder or bowels 
shown by laparoscopy.  The veteran has reported abdominal 
pain, but there is no evidence of bladder or bowel 
symptomatology.  In light of the foregoing, a 50 percent 
evaluation is not established in this matter.  Similarly, the 
evidence does not establish that the veteran is entitled to a 
higher evaluation pursuant to any other diagnostic code 
relating to gynecological disorders as her uterus and ovaries 
are intact and there is no evidence of rectovaginal fistula 
or malignant neoplasms. 

Conclusion

With regard to both issues, there is no evidence that an 
extraschedular evaluation is warranted.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that either service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission of 
either issue for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) as to both issues.  However, there is not 
a state of equipoise of the positive evidence with the 
negative evidence with regard to either issue so as to 
otherwise permit a favorable determination. 



ORDER

Entitlement to a 10 percent evaluation from March 3, 1998, to 
March 11, 1998, for residuals of a nasal fracture is 
warranted.  To this extent, the appeal is granted. 

Entitlement to a compensable evaluation for residuals of a 
nasal fracture prior to March 3, 1998, and after April 30, 
1998, is not warranted.  Entitlement to an evaluation in 
excess of 30 percent for the veteran's gynecological 
disability is not warranted.  To this extent, the appeal is 
denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

